1                                       ...
                                     ,
                                       -..,:..*
            OFFICE OF THE ATCORNEY              GENERAL       OF   TEXAS


            ’ ,,                     AUSTIN

ODULOCUAHU
&%wmmv.oIau



    Eononbl* &a. J. &uRon
    seoretwy of Stat8
    hetin, Toxar
    Rear slrr                      AttCAtiOAS




                                                          Pt48 IUid             QOA-



                                                     Oil Of    tbtS &U’tMUt       DA
    the ooartructib                                       0108 3154 uld s&l, Be-
    vlse4 CiTil sta
    t8tfOA Utd vO%i
    00mult1on&




                                          tbrO0r,   oaut for thl,
                                         rxmr tit the $a& greara-
                                         tee aholi be sleoted by
                               h JWCOiR8t 011 ~PilWPy dOOtiOA
                               or ar asp bo 9reserlboPby the


         triot    COlWOntiOA~      for ea0h three buudlvba         rete*,
         or a 5aJor      rraotion     tihar4af.   oa8t r0r the      gmrty’s
         oanai-dabe    for    Goveraqr     tn Pooh aauntp  at      tbo   18st
         preoediug  gsa~rr.1al atloa$ au3 tke delolgrtesto
         maid ~onveution60 8Poated, ce suoh of them a# say
         attmd the snid aomentim, shall a48t tkp rota
         0r~thO eountbp ia su0k Oommti0~.     wukebiately
,‘:
               WrtcJ.
      floaoreblb                L%wmoA,         *t8’As        Nrr    CluMo             IabdiU, Pago li


          UpOn   th     8djOtWMAt                Of      @%&!I 8wh          OOUAty         lOA=
          ve4xtIon,th6 fI8fhAt thOT8Or ali Mr0 OU8
          s oertifled 1r*t 0r tiIa dO&&atOB to laoh Of’
          S%id   CCQV’SJlti6Ae.       ~bi0lW.i           by   AWJh        CWAty         QOAWA-
          tt0n   8tid   ohall      sigii        ths    BMI,         the     80erdq                 or
          suc hc o a ventha itta stin$
                                     h ir liCI ( La tur
                                                     a ~&o ,
          stall foruerd rwh 6artlTI.d kid     by seal4
          ra&atsred lsttor   to th4   ohafrma ai the State
          ati dI8trIOtexaOutl70     Cammltt#8,.whO        8baU
          prmont tJiemum ta the rsrpeetttr         comltt*8*
          at its Acretlngprlo2‘totbe WAVOAtiOA; *Aa
          fr8rrsuoh eeftlfled llrt, the rerpeotlrs oom-
          mittsan  ahall prepars a tmporarl roll or those
          seleot*d  PI as1qat*r to 8UOhoonteatlo6~ pm-
          *Mod, that   A0 QP0!ot10lllbll   be cruowe4 to, or
          reoogdzeU        fA,     my       MllVaAtiOA              be16 by            authority
          of this tltlr, *berm l dmleb p ta fr~a the oounty
          :S pFWMUtt 15 the 60XlVMti.OA.*
                 Article S142              protM*rrt

                 “Bob      oOUatt          in    the      8totS      OP     6iDtriOt          QOA-
          vmtion lbll be entitled to au* tote r8r web
          rite hu&trOd tetb+,  O? WJOt rTiIO8i~O~ thOPOSr,
          mat far the eamll0ate for cknraraoror the
          pqlltlaalparty holdinigthe ,mIWe~tiOA,     at the
          lert precedingp~imty    elee8ioo.    In .oemc,at
          w3h grlmary elaialen; thtwe.wre WNJ*~tar
          sotAl0aniliZat.srvr mnornor 14&B wNAan:~:Tive
          Euadrsr?votes in any mx&~Cy, thq all uuah
          oountfea shtil have 000 VOtO.'
8tBkutB8. b0th EIOW app0ar fa chr. tsr wI of Tit10 60, 0r tbr
ihvlre& Civil Btat&er or 1Qefs. & order to giva arrut to
the leelslativva intent, we m*t LIolPltrim  thr Go *tatrite*to-
geth~r, end gin erreat    to both, it poulble. Tbi8 o~llbe
done, Sor Article 3134 prs8orlb~#,tbanumber of delemter to
emh ateta or (Ihtri4t eohveht~o~n   wLioh ths ooufitria quartlao
ie erttitled to, and hrtfclr 3141 ~wldbe the nuber of rotor
to which strohoounty 1s ontitled f P aah    leae or dlatrb~
o4nr~ntlan.        Thus   the        rreabar      of    balo&sts8          to      which    u   ooatnty
ir entitledoan, esd uou8.U~ will dlffer~xem the number of
vote8 to rhiah snah aounty in *a&lad.
              ThaFetom,         it     is   our        opfnian      that        'It3    the eau     alted
by ytm, tts county would ~+aentftkod to Soad tbreo dtiyfea
to th0 atete or diatrlot uonv*atfoq *ad t&a delcri)ateeprumt
is thr convamtlon wbrthrr throw or 1860, would be lntltled to
orrt tbtdr 00unty~s tour vete88.       :
                                                                 :' Tours wry trulf

                                                                 dmBm                  02ilKwa CE PxxAs


                                                                 rcJ